Citation Nr: 1546059	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  10-43 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a skin disorder, claimed as a rash of the groin, neck, and face, to include as due to herbicide exposure.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

6.  Entitlement to service connection for headaches, to include as secondary to an acquired psychiatric disorder.  

7.  Entitlement to service connection for fatigue, to include as secondary to an acquired psychiatric disorder.  

8.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Oakland, California.  

This matter was previously before the Board in January 2014, June 2015, and January 2015, at which time it was remanded for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  

The issues of service connection for skin disorder, acquired psychiatric disorder, hearing loss, tinnitus, sleep apnea, fatigue, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated in March 2009 and May 2009 sent prior to the initial unfavorable decision issued in May 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this regard, service treatment records as well as post-service VA treatment records have been obtained and considered.  The Board notes that the Veteran indicated treatment at Kaiser Permanente, a private treating source.  However, the Veteran did not indicate that he received any treatment for his left knee at that facility and did not provide authorization to obtain these records.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied the duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Furthermore the Veteran was afforded a VA examination with opinion in April 2015 that addressed the etiology of his left knee disability.  The Board finds that such VA examination and opinion are adequate to decide the issue, as they were predicated on an interview with the Veteran, a review of the record, and an appropriate examination.  The examiner proffered an opinion that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted in the Introduction, the Board previously remanded the Veteran's left knee claim in January 2014 to obtain a VA examination and obtain VA and private treatment records.  Notice was sent to the Veteran and records were added to the claims file.  A VA examination was scheduled, but the AOJ was unable to reach the Veteran.  In June 2014, the Board remanded the Veteran's claim to associate VA treatment records with the claims file.  Such records have been associated with the claims file.  

Finally, in January 2015, the Board remanded the Veteran's claim to again schedule the Veteran for a VA examination of his left knee.  As discussed above, an examination took place in April 2015.  Therefore, the Board finds that the AOJ substantially complied with the prior remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records include treatment in October 1970 for a bruised left knee when the Veteran was hit with a rock thrown by a friend.  The rest of the service treatment records are absent of any complaints, findings, or treatment with respect to the Veteran's left knee.  A July 1971 separation examination was normal with respect to the lower extremities.  

Post-service treatment records dated June 2008 revealed complaints of off and on left knee pain and sharp pain with movement.  A history of knee arthralgia was noted.  The treating physician noted that the Veteran had had bilateral knee arthroscopies.  

The April 2015 VA examiner diagnosed left knee strain and degenerative arthritis.  The Veteran reported that he had developed left knee pain approximately ten years prior after an injury at work.  He reported arthroscopy around the year 2000.  The Veteran reported ongoing left knee pain since that time.  When asked, the Veteran stated he did not have any knee pain or injuries during active service.  

Based on the foregoing, the Board finds that the Veteran had a left knee injury in service and that he currently has a left knee disability.  As such, the remaining inquiry is whether his current left knee disability is related to his military service.  In this regard, the April 2015 VA examiner noted that the Veteran's left knee disability is less likely than not related to his bruised left knee in service.  The examiner noted that, aside from that injury, his service treatment records were negative of any chronic knee complaints, indicating that the bruised left knee most likely resolved without residuals.  The examiner noted that the Veteran denied knee injury or problems during service at the examination.  Furthermore, the Veteran self-reported an injury to his left knee at work many years after service and identified that injury as the cause of his current chronic left knee condition.  Thus, the examiner concluded that the Veteran's current left knee disability is most likely related to injuries after service and the natural process of aging and less likely than not related to a transient knee bruise in service, which the Veteran did not even recall.  

The Board notes that this is the only opinion of record with respect to nexus.  As the VA examiner's opinion considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to such opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  In light of the evidence of record, the Board finds that the preponderance of the evidence is against a finding of nexus between the Veteran's current left knee disability and his military service.  

Additionally, the Board finds that the evidence of record does not show that the Veteran's left knee disability manifested to a compensable degree within one year of separation from service.  The Board notes that the Veteran reported in April 2015 that he began to experience left knee pain ten years prior, nearly 35 years after his discharge from service.  Furthermore, the evidence of record is absent of any treatment for or reports of left knee symptoms within a year of service.  

Based on the foregoing, the Board finds that the Veteran's left knee disability did not manifest to a compensable degree within one year of separation from active duty.  The Board has also considered whether presumptive service connection may be awarded based on continuity of symptomatology; however, the Board finds that the Veteran has not alleged that he has experienced left knee symptoms since service.  In fact, he reported to the VA examiner that his symptoms began following a work injury many years post-service.  Therefore, the Board finds that presumptive service connection for a left knee disability, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

While the Board finds that the Veteran has made no statements linking his current left knee disability to his military service, to the extent that his claim represents such an allegation, the Board notes that the Veteran is competent to report symptoms experienced in service and since such time.  However, the Veteran is not competent to attribute his current conditions to any instance of military service.  In this regard, he has not demonstrated that he is an expert in determining the etiology of a knee disability and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau, supra (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

In this regard, the Board finds that the diagnosis and etiology of a left knee disability are complex questions that require medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Determinations as to the etiology of such a disability require knowledge of the body's inner workings.  Thus, the Veteran is not competent to provide evidence as to the etiology of his claimed disability and his opinion on such matter is accorded no probative weight.  Rather, the only competent evidence of record, the VA medical opinion, is against a finding of a nexus between the Veteran's current left knee disability and his military service.  

Accordingly, as the Veteran's left knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest to a compensable degree within one year of separation from active duty, service connection for such disability is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disability, and that doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left knee disability is denied.  


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's hearing loss and tinnitus claims, the Board notes that VA treatment records indicate that the Veteran had audiometric testing done in September 2012.  However, the results of that testing has not been associated with the claims file.  Thus on remand, the AOJ should obtain these, and any other, audiometric testing results conducted at a VA facility.  

Additionally, the May 2015 VA examiner concluded that an opinion with respect to nexus for the Veteran's hearing loss could not be provided without resorting to speculation.  The examiner noted the Veteran's in-service noise exposure but found that at separation, the Veteran had a whisper test, which did not give valuable information.  Furthermore, the examiner noted that the Veteran had occupational noise exposure post-service which could have contributed or caused his current hearing loss.  The examiner did not consider the Veteran's statements with respect to his in-service noise exposure and ear problems noted in his service treatment records.  Therefore, remand is necessary to afford the Veteran a new examination in this regard.  

The Board finds the Veteran's claim for tinnitus is inextricably intertwined with the remanded claim for hearing loss, as the VA examiner found tinnitus to be a symptom of the Veteran's hearing loss.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Thus, the tinnitus claim must also be remanded.  

With respect to the Veteran's skin disorder claim, the Board finds that remand is warranted to obtain an opinion as to whether the Veteran's current skin disorder is related to his exposure to herbicides.  In this regard, the April 2015 VA examiner stated only that the Veteran's diagnoses were not on the list of presumptive diseases for herbicide exposure but did not address whether service connection could be established on a direct basis.  

Furthermore, the Veteran reported to the April 2015 VA examiner that he previously sought treatment at Kaiser for his skin disorder.  As discussed above, the Veteran has not provided authorization or information to obtain such records.  However, on remand, another attempt to obtain such records should be made.  

With respect to the Veteran's acquired psychiatric disorder claim, the May 2015 VA examiner noted that the Veteran was hospitalized at Kaiser three times following fights with his wife in which he cut his hand in a possible suicide attempt.  As noted above, another attempt should be made on remand to obtain such records.  

Furthermore, the VA examiner found that the Veteran did not have a mental disorder that met the DSM V criteria.  The Board notes, however, that the examiner failed to discuss the Veteran's diagnosis of depression, as reported in his VA treatment records, particularly records dated October 2014.  Thus, remand is warranted on this basis.  

With respect to the Veteran's claims for sleep apnea, fatigue, and headaches, the Board finds that such are inextricably intertwined with the Veteran's psychiatric claim, as he has claimed that these conditions are secondary to his psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system, to include a September 2012 audiogram.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his disabilities and obtain the necessary authorization to obtain such records, to include records of any psychiatric hospitalizations and records from Kaiser Permanente.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for an audiological examination so as to determine the nature and etiology of his hearing loss and tinnitus.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests must be conducted.  

Following a review of the claims file, the examiner is asked to furnish an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss had its onset in or is related to his military service, to include documented noise exposure and earaches.  

The examiner must also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus had its onset in or is related to his military service, to include documented noise exposure and earaches.  

The examiner must take into consideration the Veteran's statements with respect to onset and continuity of symptoms.  A complete rationale should be given for each opinion expressed.  

4.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for a new examination of his skin.  The examiner must interview the Veteran as to the history of his skin disorders and the onset of his symptoms.  The claims file must be provided to the examiner (to include a copy of this Remand), the examiner must review the claims file in conjunction with the examination, and the examiner must discuss the relevant contents of the claims file as well as the relevant statements provided by the Veteran.  

The examiner must identify all current skin disorder the Veteran has or has had during the pendency of his appeal, since his February 2009 claim, to include folliculitis and recurrent candidiasis.  

For EACH identified skin disorder, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such, or any residuals thereof, was incurred in or is related to the Veteran's military service, to include his exposure to herbicides in service and rash of the forearms and genital region noted in the service treatment records.  

The examiner must consider the statements of the Veteran regarding his symptomatology.  The examiner must provide a rationale for any opinion offered.  

5.  After the above development has been completed and all obtainable records have been associated with the claims file, schedule the Veteran for a psychological examination.  The claims file must be provided to the examiner (to include a copy of this Remand), the examiner must review the claims file in conjunction with the examination, and the examiner must discuss the relevant contents of the claims file as well as the relevant statements provided by the Veteran.  

The examiner must identify any current diagnoses of acquired psychiatric disorders the Veteran has or has had during the pendency of the appeal, to include depression, as noted in his VA treatment records.  

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder is related to the Veteran's military service.  

If the Veteran is found to meet the diagnostic criteria for PTSD, the examiner should consider whether such is the result of a verified in-service stressor to include mortar, artillery, and rocket attacks.  

For any acquired psychiatric diagnosis found, the examiner must also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches, sleep apnea, and fatigue are either caused or aggravated by such.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology.  The rationale for any opinion offered should be provided.  

6.  After the above development is completed, re-adjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


